The opinion of the court was delivered by
Blanchard, J.
The accused was indicted for petit larceny, convicted and sentenced to two years at hard labor.
He appeals, and urges as error the refusal of the trial judge to quash the indictment on motion to that effect made.
The ease is identical with that of State vs. Desire Hebert, Jr., and Laodiee Landry, appealed at the same time from the same parish, being No. 12,710 on the docket of this court, and decided at the same sitting of this court. See 50 An. —.
The facts of the two cases are exactly similar, and the law governing them the same.
For the reasons assigned in the Hebert and Landry case, the judgment appealed from herein is affirmed.